Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Baumann on 8/23/2022.
Claims 18-20 and 23 are amended as follows:

18.  -----An ostomy appliance comprising:
a base plate attachable to skin of a user around a stoma; and
a complementary-material element comprising a first surface having a first cover layer and a second surface attachable to the base plate, where the complementary-material element comprises a release layer between the first surface and the second surface;
wherein the base plate has a through-hole for receiving the stoma and the complementary-material element has a cut-out for placement relative to the stoma;
wherein a peristomal gap is formed between the stoma and the through-hole of the base plate and the cut-out of the complementary-material element when the base plate and the complementary-material element are placed over the stoma during use; 
wherein the release layer comprises a neutralizing component and at least one of moisture contact and stomal output contact with the release layer causes the neutralizing component to be released from the complementary-material element such that the neutralizing component is released into the peristomal gap to neutralize the stomal output and protect the skin around the stoma.-----

	19.  ----The ostomy appliance of claim 18, wherein the complementary-material element is sealed around a periphery of the cut-out to form an envelope to contain and prevent release of the neutralizing component from the complementary-material element during storage. -----

	20.  ----The ostomy appliance of claim 19, wherein the complementary-material element is sealed around a periphery of the cut-out by one of a removable label and a string, where each of the label and the string is adapted to be removed to expose the neutralizing component at the periphery of the cut-out.-----

23.---- The ostomy appliance of claim 18, wherein the complementary-material element is circular and the cut-out is a round opening adapted to receive the stoma, and a peripheral edge of the round opening is uncovered to allow release of the neutralizing component.------
---

REASONS FOR ALLOWANCE
Claims 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Holmberg (US 5496296 A) and Marsan (US 3908658 A) are the closest prior art of record.
	Holmberg teaches an ostomy appliance comprising a complementary-material element comprising a release layer, said release layer comprising a neutralizing component which interacts with moisture contact. Holmberg fails to teach that the neutralizing component flows from and is released from the complementary-material element in response to stomal output either alone or combination.
	Marsan teaches an ostomy appliance comprising a neutralizing agent which interacts with stomal output but similarly fails to teach that the neutralizing component flows from and is released from the complementary-material element in response to stomal output either alone or combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781